                                             Case 5:20-cv-01660-NC Document 19 Filed 05/27/20 Page 1 of 6




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            MONTEREY PENINSULA                               Case No. 20-cv-01660-NC
                                  11        HORTICULTURE, INC. dba Rocket Farms,
                                            et al.,                                          ORDER DENYING
Northern District of California




                                  12                                                         DEFENDANT’S MOTION TO
 United States District Court




                                                       Plaintiffs,                           DISMISS
                                  13
                                                  v.                                         Re: Dkt. No. 9
                                  14
                                            EMPLOYEE BENEFIT MANAGEMENT
                                  15        SERVICES, INC.,
                                  16                   Defendant.
                                  17
                                  18           In this lawsuit, plaintiffs Monterey Peninsula Horticulture (“MPH”) and its

                                  19   employee benefit plan accuse EBMS of failing to properly administer their health benefit

                                  20   plan. EBMS now moves to dismiss, arguing the parties’ agreement mandates mediation

                                  21   and because it is not a fiduciary. Neither argument is persuasive, however, and the Court

                                  22   DENIES EBMS’s motion to dismiss.

                                  23   I.     Background

                                  24           The factual allegations in MPH’s complaint are taken as true for the purposes of this

                                  25   motion to dismiss.

                                  26           MPH is a farming corporation that employs 350 full-time workers. See Dkt. No. 1

                                  27   (“Compl.”) ¶ 4. In 2014, MPH implemented a self-funded health benefit plan (“Plan”) for

                                  28   its employees pursuant to ERISA § 3(21)(A)(i) and (iii). Id. ¶¶ 4, 6. MPH hired EBMS, a
                                           Case 5:20-cv-01660-NC Document 19 Filed 05/27/20 Page 2 of 6




                                  1    third-party administrative services company, to administer the Plan. Id. ¶¶ 5, 6.
                                  2           Relevant here, the parties executed an Administrative Services Agreement (“ASA”)
                                  3    and a Claims Delegate Service Agreement (“CDSA”). Id. ¶¶ 11, 18. Under those
                                  4    agreements, EBMS was required to “assist in the preparation of a Plan Document,
                                  5    summaries of benefits, identification cards, and other material necessary to the operation of
                                  6    the Plan.” Id. ¶ 11. EBMS was also required to cooperate with MPH in the defense of any
                                  7    lawsuit arising out of related matters. Id. ¶¶ 11, 14, 16. The ASA further required EBMS
                                  8    to process, adjudicate, and pay provider claims in accordance with the Plan Document. Id.
                                  9    ¶¶ 11, 13. EBMS’s duty to process claims was further described in the CDSA, which
                                  10   specifically required EBMS to perform “[t]he first level of review” for provider appeals.
                                  11   Id. ¶ 19. Finally, EBMS had authority and control over Plan assets by determining to
                                       whom and in what amounts payments will be made. Id. ¶ 32.
Northern District of California




                                  12
 United States District Court




                                  13          Despite the parties’ agreement, EBMS allegedly failed to fulfill its obligations. Id.
                                  14   ¶¶ 23–35. EBMS failed to prepare a Summary Plan Description (“SPD”) that complied
                                  15   with federal law and further failed to administer the Plan in accordance with the SPD. Id.
                                  16   ¶¶ 23–24. EBMS also misrepresented the Plan’s benefit levels to healthcare providers. Id.
                                  17   ¶ 28. In particular, MPH alleged that EBMS misrepresented to healthcare providers that
                                  18   the Plan would cover between 70 to 100% of all billed charges. Id. Under the SPD,
                                  19   however, benefits were capped at 140% or 150% of Medicare rates. Id. ¶¶ 26–28.
                                  20          After EBMS failed to fulfill its obligations under the ASA and CDSA, MPH was
                                  21   sued by various healthcare providers to recover monies on alleged underpaid services. Id.
                                  22   ¶ 36. MPH then sued EBMS for indemnity in January 2019. Id. ¶¶ 37, 38. EBMS
                                  23   successfully sought dismissal pending resolution of the parties’ contractual mediation
                                  24   requirement. Id. ¶ 38. In December 2019, the parties finally met for mediation. Id.
                                  25   Mediation was ultimately unsuccessful. Id.
                                  26          MPH now sues EBMS for (1) breach of fiduciary duty; (2) breach of written
                                  27   contract; (3) indemnification; and (4) negligence. See generally id. EBMS seeks to
                                  28   dismiss the complaint, arguing that MPH failed to mediate in good faith and that it is not a
                                                                                     2
                                             Case 5:20-cv-01660-NC Document 19 Filed 05/27/20 Page 3 of 6




                                  1    fiduciary. See Dkt. No. 9. All parties have consented to the jurisdiction of a magistrate
                                  2    judge. See Dkt. Nos. 12, 13.
                                  3    II.    Legal Standard
                                  4            A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  5    sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). On a
                                  6    motion to dismiss, all allegations of material fact are taken as true and construed in the
                                  7    light most favorable to the non-movant. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–
                                  8    38 (9th Cir. 1996). The Court, however, need not accept as true “allegations that are
                                  9    merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
                                  10   Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint need
                                  11   not allege detailed factual allegations, it must contain sufficient factual matter, accepted as
                                       true, to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
Northern District of California




                                  12
 United States District Court




                                  13   550 U.S. 544, 570 (2007). A claim is facially plausible when it “allows the court to draw
                                  14   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
                                  15   v. Iqbal, 556 U.S. 662, 678 (2009).
                                  16   III. Discussion
                                  17         A.   Whether MPH Mediated in Good Faith
                                  18           EBMS first argues that MPH’s complaint must be dismissed because MPH failed to

                                  19   satisfy the parties’ contractual mediation requirement. See Dkt. No. 9 at 10–11.

                                  20   According to EBMS, MPH did not send a corporate representative to the parties’

                                  21   mediation and only sent legal counsel. Id. This, EBMS argues, suggests that MPH did not

                                  22   mediate its dispute in good faith. Id.

                                  23           On a motion to dismiss, however, the Court is limited to the factual allegations in

                                  24   the complaint. The complaint alleged that “the parties met in Billings, Montana before

                                  25   mediator Richard Mainland.” Compl. ¶ 38. It further alleged that the parties continued the

                                  26   mediation process after their initial meeting, albeit with little success. Id. These

                                  27   allegations plausibly suggest that MPH satisfied its contractual obligation to mediate its

                                  28   dispute. EBMS’s assertion that MPH failed to send a corporate representative to the
                                                                                      3
                                           Case 5:20-cv-01660-NC Document 19 Filed 05/27/20 Page 4 of 6




                                  1    mediation is a fact outside the four corners of the complaint and the Court may not
                                  2    consider it on a motion to dismiss.
                                  3           Even if the Court were to convert this motion to a motion for summary judgment
                                  4    and consider EBMS’s factual assertions, EBMS would still be unsuccessful. According to
                                  5    MPH, the parties agreed that MPH’s corporate representative could attend the mediation
                                  6    by phone and personal attendance was not required. See Dkt. No. 14 at 3–4. MPH further
                                  7    asserts that its counsel had full settlement authority. Id. at 4. These assertions raise
                                  8    genuine disputes of material fact as to whether EBMS waived personal attendance if it was
                                  9    necessary and whether MPH mediated in good faith. These disputes preclude summary
                                  10   judgment.
                                  11          Accordingly, the Court DENIES EBMS’s motion to dismiss for failure to mediate
                                       in good faith.
Northern District of California




                                  12
 United States District Court




                                  13       B.      Whether EBMS Owed a Fiduciary Duty
                                  14          Next, EBMS argues that, pursuant to the terms of the ASA, it did not owe a
                                  15   fiduciary duty to MPH and MPH’s first claim must be dismissed. See Dkt. No. 9 at 11–13.
                                  16   EBMS points to four provisions in the ASA explicitly disclaiming any fiduciary
                                  17   relationship in support of its argument. See id. at 11–12.
                                  18          ERISA provides for two types of fiduciaries. See Depot, Inc. v. Caring for
                                  19   Montanans, Inc., 915 F.3d at 643, 653 (9th Cir. 2019). A party “designated ‘in the plan
                                  20   instrument,’ as a fiduciary is a ‘named fiduciary.’” Id. (quoting 29 U.S.C. § 1102(a)(2)).
                                  21   A party that, as relevant here, is a “functional fiduciary” if it exercises discretionary
                                  22   authority or discretionary control respecting management of a plan or exercises any
                                  23   authority or control over the disposition of its assets. Id. (citing 29 U.S.C. § 1002(21)(A)).
                                  24   “[T]hird-party administrators are not fiduciaries if they merely perform ministerial
                                  25   functions, including the preparation of financial reports.” CSA 401(K) Plan v. Pension
                                  26   Prof’ls, Inc., 195 F.3d 1135, 1138 (9th Cir. 1999). But “‘[a]ny’ control over disposition of
                                  27   plan money makes the person who has the control a fiduciary.” IT Corp. v. Gen. Am. Life
                                  28   Ins. Co., 107 F.3d 1415, 1421 (9th Cir. 1997).
                                                                                      4
                                           Case 5:20-cv-01660-NC Document 19 Filed 05/27/20 Page 5 of 6




                                  1           Here, MPH does not allege that EBMS is a named fiduciary. Rather, it contends
                                  2    that EBMS is a functional fiduciary. In particular, MPH alleged that EBMS had authority
                                  3    and control over Plan assets by determining the amount and recipient of benefit payments.
                                  4    See Compl. ¶ 32. The parties’ ASA specifically provides that EBMS was responsible for
                                  5    “issu[ing] checks from [MPH]’s Account to pay approved claims.” Id., Ex. 2 at 5.
                                  6           These allegations plausibly suggest that EBMS had “any” control over the
                                  7    disposition of Plan assets. 29 U.S.C. § 1102(21)(A). EBMS’s alleged authority to issue
                                  8    checks from an account funded by the Plan “is authority or control respecting management
                                  9    or disposition of its assets.” IT Corp., 107 F.3d at 142 (quotation marks omitted); see also
                                  10   Depot, Inc., 915 F.3d at 658 (“Premiums paid under a self-funded plan are therefore
                                  11   contributions from employees earmarked and held in trust by the employer for the
                                       employees’ later benefit . . . are therefore assets of the plan.”). Such authority or control
Northern District of California




                                  12
 United States District Court




                                  13   “cannot be reconciled with holding that it is a non-fiduciary as a matter of law.” Id.
                                  14   Although the parties’ agreement provides that EBMS has no “final discretionary authority
                                  15   or control over the management or disposition of Plan assets . . .” (Compl., Ex. 2 at 6),
                                  16   MPH’s allegations, which must be taken as true at this stage of the proceedings, suggest
                                  17   that EBMS had practical control over Plan assets and “any” control over disposition of
                                  18   plan money is enough to impose a fiduciary duty. IT Corp., 107 F.3d at 1421.
                                  19          Accordingly, the Court DENIES EBMS’s motion to dismiss MPH’s first claim for
                                  20   breach of fiduciary duty.
                                  21   IV. Conclusion
                                  22          The Court DENIES EBMS’s motion to dismiss. EBMS must answer the complaint
                                  23   by June 26, 2020.
                                  24          The parties must file a joint status report setting forth with specificity the parties’
                                  25   proposal(s) for resolving the issues in this case by June 5, 2020. The report must include a
                                  26   proposal for global mediation as to this case and Salinas Valley Memorial Healthcare
                                  27   System v. Monterey Peninsula Horticulture, Inc., et al., Case No. 5:17-cv-07076-SVK.
                                  28
                                                                                      5
                                          Case 5:20-cv-01660-NC Document 19 Filed 05/27/20 Page 6 of 6




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: May 26, 2020               _____________________________________
                                                                               NATHANAEL M. COUSINS
                                  4                                            United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            6
